DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed June 22, 2022 and Supplemental Amendment filed June 23, 2023 have been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom of Great Britain and Northern Ireland on March 24, 2016. It is noted, however, that applicant has not filed a certified copy of the GB1605047 application as required by 37 CFR 1.55.
Response to Amendment
Claims 1 and 10-11 were amended. Claims 1, 3-7, and 9-11 remain pending and are provided to be examined upon their merits.
    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1, 6-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application EP 0 931 430 B1 of Li, Yang et al., (hereinafter "LI") in view of U.S. Patent Application Publication No. US 2017/0063549 A1 of ZWART; Klaas et al., (hereinafter "ZWART"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over LI and ZWART. Claim 1 is an independent claim. The combined disclosures and teachings of LI and ZWART taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a portable biometric authorised device wherein the portable biometric authorised device is a device designed for being carried by a person and is arranged to be carried within a pocket, handbag or purse; Reference (LI: discloses "wireless telephone 102" pars. [0019]-[0022], [0024], [0036], [0044], [0055], [0057], [0060] or "cellular mobile phones" pars. [0002]-[0003] using "[a] fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image (see FIG. 4) is connected to the wireless telephone 102[; t]his connection may be by any method, i.e., via a telephone modem or a data port specifically built-in to the wireless telephone 102, [or] an acoustic coupler" or "the technology described herein may be employed in contexts other than cellular telephone systems[;] the invention may be employed to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[w]ireless car security systems of this invention may employ a wireless control module (source) containing the logic necessary for capturing and transmitting a token based upon a user's fingerprint[; t]he logic may be contained within a module as described above with reference to FCPD 101" par. [0064] and "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and a structure which is capable of performing the Applicant's recited intended use and that therefore meets the claim, since the recitation of the intended use of the alleged claimed invention does not result in a structural difference between the alleged claimed invention and the prior art and therfore does not patentably distinguish the alleged claimed invention from the prior art and "it is exceedingly rare that any two finger imprints from a given user will be identical[; r]ecognizing this, the method may require the following: (a) determining whether the source fingerprint data is identical to one or more instances of sample fingerprint data previously received; and (b) if the source and any one of the instances of the sample fingerprint data are identical, preventing the call from being completed" par. [0011] or "[i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024]) 
• 1 ¶ 2 • the portable biometric device comprising: Reference (LI: discloses "wireless telephone 102" pars. [0019]-[0022], [0024], [0036], [0044], [0055], [0057], [0060] or "cellular mobile phones" pars. [0002]-[0003] using "[a] fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image (see FIG. 4) is connected to the wireless telephone 102[; t]his connection may be by any method, i.e., via a telephone modem or a data port specifically built-in to the wireless telephone 102, [or] an acoustic coupler" or "the technology described herein may be employed in contexts other than cellular telephone systems[;] the invention may be employed to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[w]ireless car security systems of this invention may employ a wireless control module (source) containing the logic necessary for capturing and transmitting a token based upon a user's fingerprint[; t]he logic may be contained within a module as described above with reference to FCPD 101" par. [0064] and "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067]) 
• 1 ¶ 3 • a biometric sensor, a processing unit for receiving an output signal from the biometric sensor, one or more protected features, and a signal checking module for providing a signal checking parameter derived from an output signal sent from the biometric sensor to the processing unit, the signal checking parameter being determined as a function of the output signal with the same function being used each time the processing unit receives an output signal from the biometric sensor and a number of past signal checking parameters being stored on the device; Reference (LI: discloses "fingerprint capturing module 101" par. [0019] and "fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image" par. [0019] or "[f]CPD 101 is integrated directly within the casing of a conventional wireless telephone or other communication source[; t]he only distinction being the presence of a fingerprint capture window on the side of the telephone and accessing imager 417[;] a single integrated circuit provides most of the functions of FCPD 101 and telephone 102[; t]hese functions include, for example, CPU 401, memory 404, and telecom functions 413[; a]s functions from both FCPD 101 and telephone 102 arc provided on the same chip, interface port 402 and connection line 407 arc not required" par. [0049] and "protect against unauthorized use of wireless communications" par. [0008] or "vehicle protection mechanism" par. [0065] and "fingerprint capturing device ("FCPD") 101" par. [0019] or "fingerprint module 101" par. [0019] or "[f]CPD 101" pars. [0022]-[0024], [0026], [0038], [0040]-[0041], [0044], [0047]-[0049], [0051], [0055], [0057], [0060], [0064] and "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)[; a]fter the encrypted challenge has been sent to phone 102 and a token has been generated from the user's fingerprint[; f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315" par. [0038] and "token format may be an inter-minutiae distance-vector-derived format such as one of the formats commonly employed in the art" par. [0010] or "a loss of a few features of the minutiae set from the token will still leave sufficient uncorruptcd features to allow unique matching against another token derived from the same finger" par. [0025] or "many fingerprint matching schemes involve the generation of inter-minutiac-based keys (i.e., distance vectors, etc.) that while being generally similar, will vary between multiple impressions of the same finger[; v]arious inter-minutiae distance-vector-derived formats arc known in the art[; m]any of these (as well as variations on them) may be suitable for generating keys in accordance with this invention[; s]uch keys may, of course, also serve as tokens such as CK 202 in this invention" par. [0030] and "the database may store up to a pre-specified number of tokens sent by user from wireless telephone 102[; i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] and "[m]CKD 107 includes a column 204 for storing recently received tokens from FCPD 101" par. [0026] or "previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041]); (LI: doesn't expressly and explicitly recite stored on the device; --- however ZWART: clearly discloses, teaches, and/or suggests the feature -- "compare the acquired biometric data with biometric data stored at the device" par. [0104] or "comparing the acquired biometric data with biometric data stored at the device" par. [0113] or "biometric data stored on the device (1) may be changed over time, however[; f]or example, fingerprints alter over time[; t]herefore, the device (1) may be configured to change the biometric data stored for the user, which may be considered a learning process[; t]his change would normally only take place once the biometric data for the user has been confirmed by comparing it with the already stored data[; t]he change may not necessarily be a replacement of the data, but could be the addition of biometric data to that stored or substitution of only part of the stored biometric data" par. [0145] where "one item of biometric data is acquired and this is compared with one or more than one item of stored biometric data[; h]owever, embodiments may be considered in which more than one item of biometric data (for example multiple fingerprints, or two or more different types of biometric data, such as at least one fingerprint and at least one iris scan) may be acquired[; t]he comparison of the acquired biometric data with the stored biometric data may then be based on a correlation between the multiple different items of acquired biometric data" par. [0146]), [See Remarks Below] 
With respect to above-noted claimed element "stored on the device" which is disclosed by ZWART: the teachings and/or suggestions within the disclosure of LI thus far relied upon omits to include within its writings the reciting explicitly and expressly of stored on the device as recited in the instant claim. Pertinent to this feature in the context of the claimed invention, LI does teach and/or suggest "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] and "[m]CKD 107 includes a column 204 for storing recently received tokens from FCPD 101" par. [0026] or "previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041]. However, herein relied upon are portions of the disclosure of ZWART which clearly sufficiently teaches the feature apposite to the claimed invention as annotated above with citation(s) to exemplary disclosures within ZWART that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of LI by adding or substituting the feature stored on the device as taught and/or suggested by ZWART, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature clearly taught, suggested, and/or disclosed by the herein relied upon portions of ZWART into the teachings and/or suggestions within the disclosure of LI as herein relied upon by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily foreseeable to that one person of ordinary skill in the art at that time, as suggested by LI by the teaching of "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] and "[m]CKD 107 includes a column 204 for storing recently received tokens from FCPD 101" par. [0026] or "previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041]. Furthermore to the aforestated sensible reasoning, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of LI with these aforementioned teachings of "stored on the device" clearly sufficiently taught, suggested, and/or disclosed in ZWART because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of managing a "[p]ortable biometric device and system for secure communication and method for operating said system". (ZWART: par. [0001]). 
• 1 ¶ 4 • wherein the portable biometric authorised device is arranged to enable access to the one or more protected features of the portable biometric authorised device in response to identification of an authorised user via biometric data supplied through the biometric sensor to the processing unit; Reference (LI: discloses "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066] and "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified (rather than simply the caller's phone number) to the call control entity or the recipient for call screening or other authentication purposes[; i]ndeed, both the caller-ID and the terminal-ID can be jointly authenticated for an even higher level of security in phone networks" par. [0062] or "to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[i]f all tests are passed, access to the automobile is permitted" par. [0066] and "using personal biometric information, like fingerprints" par. [0035] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image" par. [0019] or "[f]CPD 101 is integrated directly within the casing of a conventional wireless telephone or other communication source[; t]he only distinction being the presence of a fingerprint capture window on the side of the telephone and accessing imager 417[;] a single integrated circuit provides most of the functions of FCPD 101 and telephone 102[; t]hese functions include, for example, CPU 401, memory 404, and telecom functions 413[; a]s functions from both FCPD 101 and telephone 102 arc provided on the same chip, interface port 402 and connection line 407 arc not required" par. [0049]) 
• 1 ¶ 5 • wherein the portable biometric authorised device is arranged such that the biometric data used for identifying users is not transmitted off the device; and Reference (LI: doesn't expressly and explicitly recite is arranged such that the biometric data used for identifying users is not transmitted off the device; and --- however ZWART: clearly discloses, teaches, and/or suggests the feature -- "the device may be configured to store biometric data only in respect of a single living being, for use as the stored biometric data[; t]hus, transmission of the identification code with time time-limited encryption may therefore be equivalent to transmitting a signal identifying the user[; p]referably in this case, the time-limited encrypted signal does not comprise an indication of the acquired biometric data[; h]ence, it may not be necessary for the biometric data to be transmitted from the device" par. [0107]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "is arranged such that" and [2] "biometric data used for identifying users is not transmitted off the device;" which are disclosed by ZWART: the teachings and/or suggestions within the disclosure of LI thus far relied upon omits to include within its explanations the reciting explicitly and expressly of [1] "is arranged such that" and [2] "biometric data used for identifying users is not transmitted off the device;" as presented within the instant claim. Significant to these features in the context of the claimed invention, LI does teach and/or suggest "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009]. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of ZWART which clearly sufficiently teaches the features applicable to the claimed invention as annotated above with quotation(s) of exemplary disclosures within ZWART that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of LI by adding or substituting the features [1] "is arranged such that" and [2] "biometric data used for identifying users is not transmitted off the device;" as taught and/or suggested by ZWART, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features clearly taught, suggested, and/or disclosed by the herein relied upon portions of ZWART into the teachings and/or suggestions within the disclosure of LI as herein relied upon by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily reckonable to that one person of ordinary skill in the art at that time, as suggested by LI by the teaching of "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009]. Moreover to the foregoing logical reasoning, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of LI with these above-described teachings of [1] "is arranged such that" and [2] "biometric data used for identifying users is not transmitted off the device;" clearly sufficiently taught, suggested, and/or disclosed in ZWART because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of managing a "[p]ortable biometric device and system for secure communication and method for operating said system". (ZWART: par. [0001]). 
• 1 ¶ 6 • wherein the portable biometric authorised device is arranged such that in the event of a new output signal being presented to the processing unit; Reference (LI: discloses "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)" par. [0038]) 
• 1 ¶ 7 • a new signal checking parameter is determined by the signal checking module, Reference (LI: discloses "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)" par. [0038]) 
• 1 ¶ 8 • the new signal checking parameter is compared on the portable biometric authorised device, to the stored signal checking parameters that are stored on the portable biometric authorised device, Reference (LI: discloses "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)" par. [0038] and "[a]nytime that a received token exactly matches one of the tokens stored in column 204, the call may be blocked" par. [0026] or "[i]f it is found that the most recently received token exactly matches one of the tokens stored in columns 202 and 204 of database 107, the call is blocked at step 315" par. [0041] and "wireless telephone 102" pars. [0019]-[0022], [0024], [0036], [0044], [0055], [0057], [0060] or "cellular mobile phones" pars. [0002]-[0003] using "[a] fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image (see FIG. 4) is connected to the wireless telephone 102[; t]his connection may be by any method, i.e., via a telephone modem or a data port specifically built-in to the wireless telephone 102, [or] an acoustic coupler" or "the technology described herein may be employed in contexts other than cellular telephone systems[;] the invention may be employed to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[w]ireless car security systems of this invention may employ a wireless control module (source) containing the logic necessary for capturing and transmitting a token based upon a user's fingerprint[; t]he logic may be contained within a module as described above with reference to FCPD 101" par. [0064] and "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067]); (LI: doesn't expressly and explicitly recite , to the stored --- however ZWART: clearly discloses, teaches, and/or suggests the feature -- "compare the acquired biometric data with biometric data stored at the device" par. [0104] or "comparing the acquired biometric data with biometric data stored at the device" par. [0113] or "biometric data stored on the device (1) may be changed over time, however[; f]or example, fingerprints alter over time[; t]herefore, the device (1) may be configured to change the biometric data stored for the user, which may be considered a learning process[; t]his change would normally only take place once the biometric data for the user has been confirmed by comparing it with the already stored data[; t]he change may not necessarily be a replacement of the data, but could be the addition of biometric data to that stored or substitution of only part of the stored biometric data" par. [0145] where "one item of biometric data is acquired and this is compared with one or more than one item of stored biometric data[; h]owever, embodiments may be considered in which more than one item of biometric data (for example multiple fingerprints, or two or more different types of biometric data, such as at least one fingerprint and at least one iris scan) may be acquired[; t]he comparison of the acquired biometric data with the stored biometric data may then be based on a correlation between the multiple different items of acquired biometric data" par. [0146]); (LI: discloses "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] and "[m]CKD 107 includes a column 204 for storing recently received tokens from FCPD 101" par. [0026] or "previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041]); (LI: doesn't expressly and explicitly recite that are stored on --- however ZWART: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (LI: discloses as described previously in this paragraph and as already cited in this par.) 
• 1 ¶ 9 • access to the one or more protected features of the portable biometric authorised device is not permitted if the comparison on the portable biometric device finds that the new signal checking parameter is identical to one of the stored signal checking parameters that are stored on the portable biometric authorised device. Reference (LI: discloses "it is exceedingly rare that any two finger imprints from a given user will be identical[; r]ecognizing this, the method may require the following: (a) determining whether the source fingerprint data is identical to one or more instances of sample fingerprint data previously received; and (b) if the source and any one of the instances of the sample fingerprint data are identical, preventing the call from being completed" par. [0011] or "[i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066] and "[a]nytime that a received token exactly matches one of the tokens stored in column 204, the call may be blocked" par. [0026] or "[i]f it is found that the most recently received token exactly matches one of the tokens stored in columns 202 and 204 of database 107, the call is blocked at step 315" par. [0041]) 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over LI and ZWART. Claim 6 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, LI discloses the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, a biometric authorised device as claimed claim 1, wherein the biometric sensor is a fingerprint sensor. Reference (LI: discloses "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "fingerprint capturing module 101" par. [0019] and "fingerprint capturing module 101" par. [0019]) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being unpatentable over LI and ZWART. Claim 7 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, LI discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, a biometric authorised device as in claim 1, wherein the device is arranged to enroll an authorised user by obtaining biometric data via the biometric sensor. Reference (LI: discloses "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066] and "[t]he CK 202 is a token that has been derived from the user's fingerprint when the user first registered the purchase of his/her phone service" par. [0021] or "[c]K 202 is a token that is generated from the fingerprint that the user initially provided when registering with the phone company" par. [0027] and "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified (rather than simply the caller's phone number) to the call control entity or the recipient for call screening or other authentication purposes[; i]ndeed, both the caller-ID and the terminal-ID can be jointly authenticated for an even higher level of security in phone networks" par. [0062] or "to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[i]f all tests are passed, access to the automobile is permitted" par. [0066] and "using personal biometric information, like fingerprints" par. [0035] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "fingerprint capturing module 101" par. [0019]) 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over LI and ZWART. Claim 9 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, LI discloses the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, a biometric authorised device as claimed in claim 1, wherein the device is a single-purpose device for interacting with a single type of external system. Reference (LI: discloses "the module 101 can be incorporated within telephone 102 such that a standard mobile telephone casing may house all electronics for operation of the telephone and fingerprint processing[;] the electronics for processing both the fingerprints and the telephone calls are provided on a single integrated circuit chip" par. [0019] or "[f]CPD 101 is integrated directly within the casing of a conventional wireless telephone or other communication source[; t]he only distinction being the presence of a fingerprint capture window on the side of the telephone and accessing imager 417[;] a single integrated circuit provides most of the functions of FCPD 101 and telephone 102[; t]hese functions include, for example, CPU 401, memory 404, and telecom functions 413[; a]s functions from both FCPD 101 and telephone 102 arc provided on the same chip, interface port 402 and connection line 407 arc not required[; a] modified version of interface port 410 having only the functionality necessary to communicate with other wireless stations (not FCPD 101) may be employed on the integrated circuit[; t]his single chip [] has the advantage an extra layer of security as thieves will be unable to directly monitor signals crossing connection line 407" par. [0049]) 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being unpatentable over LI and ZWART. Claim 11 is an independent claim. LI and ZWART disclose and render obvious as previously combined the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, a portable biometric authorised device, wherein the portable biometric authorised device is a device designed for being carried by a person and is arranged to be carried within a pocket, handbag or purse; the portable biometric authorised device comprising: Reference (LI: discloses "wireless telephone 102" pars. [0019]-[0022], [0024], [0036], [0044], [0055], [0057], [0060] or "cellular mobile phones" pars. [0002]-[0003] using "[a] fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image (see FIG. 4) is connected to the wireless telephone 102[; t]his connection may be by any method, i.e., via a telephone modem or a data port specifically built-in to the wireless telephone 102, [or] an acoustic coupler" or "the technology described herein may be employed in contexts other than cellular telephone systems[;] the invention may be employed to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[w]ireless car security systems of this invention may employ a wireless control module (source) containing the logic necessary for capturing and transmitting a token based upon a user's fingerprint[; t]he logic may be contained within a module as described above with reference to FCPD 101" par. [0064] and "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and a structure which is capable of performing the Applicant's recited intended use and that therefore meets the claim, since the recitation of the intended use of the alleged claimed invention does not result in a structural difference between the alleged claimed invention and the prior art and therfore does not patentably distinguish the alleged claimed invention from the prior art and "it is exceedingly rare that any two finger imprints from a given user will be identical[; r]ecognizing this, the method may require the following: (a) determining whether the source fingerprint data is identical to one or more instances of sample fingerprint data previously received; and (b) if the source and any one of the instances of the sample fingerprint data are identical, preventing the call from being completed" par. [0011] or "[i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024]) 
• 11 ¶ 2 • a biometric sensor, a non-transitory computer readable storage medium, and a processing unit that receives an output signal from the biometric sensor, Reference (LI: discloses "fingerprint capturing module 101" par. [0019] and "a memory 605 including a persistently stored program 606 and various temporarily stored items including a challenge 607, a response token 608, and a decrypted message 609[; p]rogram 606 contains the instructions for generating a challenge, encrypting the challenge with a fingerprint based token, validating a decrypted challenge (e.g., by comparison with the generated challenge), fingerprint matching based on tokens, and[] comparing a response token with one or more stored tokens and further assuring that tokens are not identical as that would imply illegal use" par. [0055] and "fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image" par. [0019] or "[f]CPD 101 is integrated directly within the casing of a conventional wireless telephone or other communication source[; t]he only distinction being the presence of a fingerprint capture window on the side of the telephone and accessing imager 417[;] a single integrated circuit provides most of the functions of FCPD 101 and telephone 102[; t]hese functions include, for example, CPU 401, memory 404, and telecom functions 413[; a]s functions from both FCPD 101 and telephone 102 arc provided on the same chip, interface port 402 and connection line 407 arc not required" par. [0049]) 
• 11 ¶ 3 • wherein the portable biometric authorised device is arranged to enable access to the one or more protected features of the portable biometric authorised device in response to identification of an authorised user via biometric data supplied through the biometric sensor to the processing unit, and See Prior Comment(s) at Claim 1 Par. 4; 
• 11 ¶ 4 • wherein the portable biometric authorised device is arranged such that the biometric data used for identifying users is not transmitted off the device, See Prior Comment(s) at Claim 1 Par. 5; 
• 11 ¶ 5 • the non-transitory computer readable storage medium comprising instructions that when executed on the processing unit will configure the processing unit to: Reference (LI: discloses "[p]rogram 606 contains the instructions" par. [0055] and "a CPU 602 for controlling the execution of a program 606" par. [0056]) 
• 11 ¶ 6 • store data based on output signals received from users identified as authorised users, with the data being stored at the portable biometric authorised device; Reference (LI: doesn't expressly and explicitly recite store --- however ZWART: clearly discloses, teaches, and/or suggests the feature -- "compare the acquired biometric data with biometric data stored at the device" par. [0104] or "comparing the acquired biometric data with biometric data stored at the device" par. [0113] or "biometric data stored on the device (1) may be changed over time, however[; f]or example, fingerprints alter over time[; t]herefore, the device (1) may be configured to change the biometric data stored for the user, which may be considered a learning process[; t]his change would normally only take place once the biometric data for the user has been confirmed by comparing it with the already stored data[; t]he change may not necessarily be a replacement of the data, but could be the addition of biometric data to that stored or substitution of only part of the stored biometric data" par. [0145] where "one item of biometric data is acquired and this is compared with one or more than one item of stored biometric data[; h]owever, embodiments may be considered in which more than one item of biometric data (for example multiple fingerprints, or two or more different types of biometric data, such as at least one fingerprint and at least one iris scan) may be acquired[; t]he comparison of the acquired biometric data with the stored biometric data may then be based on a correlation between the multiple different items of acquired biometric data" par. [0146]), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (LI: discloses "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] and "[m]CKD 107 includes a column 204 for storing recently received tokens from FCPD 101" par. [0026] or "previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066]) 
• 11 ¶ 7 • when a new output signal is received, to compare the new output signal of the biometric sensor with the stored data; and Reference (LI: discloses "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)" par. [0038] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066]) 
• 11 ¶ 8 • to not enable access to the one or more protected features of the portable biometric authorised device if the comparison by the processing unit finds that the output signal is identical to one of the earlier output signals for which data is stored at the portable biometric authorised device. Reference (LI: discloses "it is exceedingly rare that any two finger imprints from a given user will be identical[; r]ecognizing this, the method may require the following: (a) determining whether the source fingerprint data is identical to one or more instances of sample fingerprint data previously received; and (b) if the source and any one of the instances of the sample fingerprint data are identical, preventing the call from being completed" par. [0011] or "[i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] and "[m]CKD 107 includes a column 204 for storing recently received tokens from FCPD 101" par. [0026] or "previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041]) 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

2-nd Prior Art Category: Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LI in view of ZWART in further view of U.S. Patent Application Publication No. US 2009/0210722 A1 of Russo; Anthony P., (hereinafter "RUSSO"). 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over LI and ZWART and RUSSO. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of LI and RUSSO taken together render obvious the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, a biometric authorised device as claimed in claim 1, wherein the signal checking module is a checksum calculation module, with the signal checking parameter hence being a checksum. Reference (LI: doesn't expressly and explicitly recite is a checksum calculation --- however RUSSO: clearly discloses, teaches, and/or suggests the feature -- "each of the one or more hashes is generated using MD-5, Secure Hash Algorithm-1, or a checksum" par. [0012] or "sensing biometric data using the sensor 100, such as a finger swipe or placement sensor[; t]ypically raw data 150 is processed to reduce it to a biometric template 220 that is in an appropriate format for later matching[; t]he template is stored in the database 600 along with a unique identifier of the template, called the hash 550[; t]he hash can be a cryptographic hash such as MD-5 or SHA-1, or it can be a simple checksum or other algorithm that produces a fairly unique value from the sensed input data" par. [0043] or "encrypting plain text begins with generating a MAC or checksum for the plain text[; n]ext, an encryption key is used to encrypt the plain text to produce ciphertext[; f]or added security, the encryption key is itself encrypted using a fixed key hidden in the executable code, to generate key data, which is then segmented and interspersed within the ciphertext at predetermined locations[; b]iometric information of authorized users is also encrypted and then appended, with a MAC or checksum of the plain text, to the ciphertext package" par. [0063] or "the key is now used to decrypt the ciphertext to recover the plain text[; t]he MAC or checksum is then used to determine whether the secret has been tampered with" par. [0064] or "a MAC or checksum can be generated for any combination of ciphertext, biometric data, and headers" par. [0066] or "each of the one or more hashes is generated using one of MD-5, Secure Hash Algorithm-1, and a checksum" Claim 9), [See Remarks Below]; (LI: discloses "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)[; a]fter the encrypted challenge has been sent to phone 102 and a token has been generated from the user's fingerprint[; f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315" par. [0038]); (LI: doesn't expressly and explicitly recite hence being a checksum. --- however RUSSO: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "a checksum calculation" and [2] "hence being a checksum" which are disclosed by RUSSO: the teachings and/or suggestions within the disclosure of LI thus far relied upon omits to record within its descriptions the reciting explicitly and expressly of [1] "a checksum calculation" and [2] "hence being a checksum" as recited in the claim being considered. Nonetheless, herein relied upon are portions of the disclosure of RUSSO which sufficiently teaches the features appurtenant to the claimed invention as commented about above with quotation(s) of exemplary disclosures within RUSSO that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of LI by adding or substituting the features [1] "a checksum calculation" and [2] "hence being a checksum" as taught and/or suggested by RUSSO, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of LI with these above-described teachings of [1] "a checksum calculation" and [2] "hence being a checksum" sufficiently taught, suggested, and/or disclosed in RUSSO because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "protecting secret information using biometric images". (RUSSO: par. [0002]). 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

3-rd Prior Art Category: Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of ZWART in further view of U.S. Patent Application Publication No. US 2017/0109512 A1 of Bower; Chris et al., (hereinafter "BOWER"). 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being unpatentable over LI and ZWART and BOWER. Claim 4 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of LI and BOWER taken together render obvious the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, a biometric authorised device as claimed in claim 1, including a secure element that provides one or more of the protected features. Reference (LI: doesn't expressly and explicitly recite as claimed in claim 1, including a secure element that provides one or more of the protected features. --- however BOWER: clearly discloses, teaches, and/or suggests the feature -- "sensitive data may be stored and retrieved from a secure element included in, or coupled to, the user equipment" par. [0025] or "secure element 104 may be further coupled to a sensor interface 106, which may interface one or more biometric sensors 108" par. [0029] or "secure element 104 may comprise a tamper-resistant platform (for example, a secure microcontroller including memory) that can securely host applications, store sensitive data, keys, andor the like[; f]or example, apparatus 100 may include secure element 104, which may take the form of a so-called secure smart card (for example, EMV smart card and the like)" par. [0030] or "secure element" pars. [0008]-[0009], [0012], [0021], [0031], [0033]-[0036], [0040], [0042], [0044]-[0047], [0052], [0060], [0062], [0065], [0101] where "subject matter disclosed herein may be used to provide authentication of transactions on for example credit cards, debit cards, including chip based technology such as so-called smart cards[; w]hen this is the case, application unit 406 may be implemented as disclosed herein or may be a tailored application unit[; h]owever, in this example use case, the sensor may be provided by a third party, such as a shop or merchant, and the obtained biometric data may be sent to the chip 100 (which may be on the credit card and inserted into an appropriate card slotreader or connecting unit)[; u]pon receiving the sensor data (which may comprise OCT data although other types of biometric data may be used as well) and a desired transaction" par. [0064]), [See Remarks Below] 
With respect to above-noted claimed element "including a secure element that provides one or more of the protected features" which is disclosed by BOWER: the teachings and/or suggestions within the disclosure of LI thus far relied upon omits to include within its explanations an explicit and express recital of including a secure element that provides one or more of the protected features as required by the claim under examination. Nonetheless, herein relied upon are portions of the disclosure of BOWER which sufficiently teaches the feature applicable to the claimed invention as pointed out above with reference(s) to exemplary disclosures within BOWER that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of LI by adding or substituting the feature including a secure element that provides one or more of the protected features as taught and/or suggested by BOWER, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of LI with these above-described teachings of "including a secure element that provides one or more of the protected features" sufficiently taught, suggested, and/or disclosed in BOWER because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of facilitating "a user's fingerprint, voice, retina, capillaries, face, andor the like may be detected and then used to authenticate, before authorizing payment or granting access to the device, a user of a cell phone, smart phone, or other device containing secure information". (BOWER: par. [0002]). 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over LI and ZWART and BOWER. Claim 5 is a dependent claim that directly depends upon parent claim 4, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 4 and 1, the combined disclosures and teachings of LI and BOWER taken together render obvious the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, a biometric authorised device as claimed in claim 4, wherein the secure element is for financial transactions and one of the protected features is access to the secure element for the purpose of carrying out a financial transaction. Reference (LI: doesn't expressly and explicitly recite is for financial transactions --- however BOWER: clearly discloses, teaches, and/or suggests the feature -- "sensitive data may be stored and retrieved from a secure element included in, or coupled to, the user equipment" par. [0025] or "secure element 104 may be further coupled to a sensor interface 106, which may interface one or more biometric sensors 108" par. [0029] or "secure element 104 may comprise a tamper-resistant platform (for example, a secure microcontroller including memory) that can securely host applications, store sensitive data, keys, andor the like[; f]or example, apparatus 100 may include secure element 104, which may take the form of a so-called secure smart card (for example, EMV smart card and the like)" par. [0030] or "secure element" pars. [0008]-[0009], [0012], [0021], [0031], [0033]-[0036], [0040], [0042], [0044]-[0047], [0052], [0060], [0062], [0065], [0101] where "subject matter disclosed herein may be used to provide authentication of transactions on for example credit cards, debit cards, including chip based technology such as so-called smart cards[; w]hen this is the case, application unit 406 may be implemented as disclosed herein or may be a tailored application unit[; h]owever, in this example use case, the sensor may be provided by a third party, such as a shop or merchant, and the obtained biometric data may be sent to the chip 100 (which may be on the credit card and inserted into an appropriate card slotreader or connecting unit)[; u]pon receiving the sensor data (which may comprise OCT data although other types of biometric data may be used as well) and a desired transaction" par. [0064]), [See Remarks Below]; (LI: discloses "protect against unauthorized use of wireless communications" par. [0008] or "vehicle protection mechanism" par. [0065] and "a storage device having stored therein an electronic image of a fingerprint of an individual authorized to conduct a transaction[; a] finger, of a person conducting the transaction, is scanned to form electronic data signals corresponding to an electronic representation of the fingerprint[; t]he stored electronic image is compared with the electronic data signals corresponding to the image fingerprint of the person conducting the transaction[; t]he transaction is authorized only when the electronic data signals corresponding to the image fingerprint of the person conducting the transaction substantially correlate with the stored electronic image of the fingerprint of the individual authorized to conduct the transaction[;] the electronic data signals corresponding to the image of the fingerprint of the person conducting the transaction are transmitted over the encrypted communication link to a remote comparator which compares the stored electronic image with the electronic data signals corresponding to the image of the fingerprint of the person conducting the transaction" par. [0005]) 
With respect to above-noted claimed element "for financial transactions" which is disclosed by BOWER: the teachings and/or suggestions within the disclosure of LI thus far relied upon omits to record within its writings an explicit and express recital of for financial transactions as required by the claim being considered. However, herein relied upon are portions of the disclosure of BOWER which sufficiently teaches the feature apposite to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within BOWER that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of LI by adding or substituting the feature for financial transactions as taught and/or suggested by BOWER, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of LI with these previously described teachings of "for financial transactions" sufficiently taught, suggested, and/or disclosed in BOWER because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of facilitating "a user's fingerprint, voice, retina, capillaries, face, andor the like may be detected and then used to authenticate, before authorizing payment or granting access to the device, a user of a cell phone, smart phone, or other device containing secure information". (BOWER: par. [0002]). 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over LI and ZWART and BOWER. Claim 10 is an independent claim. LI and ZWART and BOWER disclose and render obvious as previously combined the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, a method for protecting a portable biometric authorised device, wherein the portable biometric authorised device is a device designed for being carried by a person and is arranged to be carried within a pocket, handbag or purse; the portable biometric authorised device having a biometric sensor, a processing unit for receiving an output signal from the biometric sensor, a signal checking module, and a secure element with one or more protected features; Reference (LI: discloses "the method involves a further security feature to avoid use of a stolen fingerprint token" par. [0011] and "wireless telephone 102" pars. [0019]-[0022], [0024], [0036], [0044], [0055], [0057], [0060] or "cellular mobile phones" pars. [0002]-[0003] using "[a] fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image (see FIG. 4) is connected to the wireless telephone 102[; t]his connection may be by any method, i.e., via a telephone modem or a data port specifically built-in to the wireless telephone 102, [or] an acoustic coupler" or "the technology described herein may be employed in contexts other than cellular telephone systems[;] the invention may be employed to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[w]ireless car security systems of this invention may employ a wireless control module (source) containing the logic necessary for capturing and transmitting a token based upon a user's fingerprint[; t]he logic may be contained within a module as described above with reference to FCPD 101" par. [0064] and "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and a structure which is capable of performing the Applicant's recited intended use and that therefore meets the claim, since the recitation of the intended use of the alleged claimed invention does not result in a structural difference between the alleged claimed invention and the prior art and therfore does not patentably distinguish the alleged claimed invention from the prior art and "it is exceedingly rare that any two finger imprints from a given user will be identical[; r]ecognizing this, the method may require the following: (a) determining whether the source fingerprint data is identical to one or more instances of sample fingerprint data previously received; and (b) if the source and any one of the instances of the sample fingerprint data are identical, preventing the call from being completed" par. [0011] or "[i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024] and "fingerprint capturing module 101" par. [0019] and "fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image" par. [0019] or "[f]CPD 101 is integrated directly within the casing of a conventional wireless telephone or other communication source[; t]he only distinction being the presence of a fingerprint capture window on the side of the telephone and accessing imager 417[;] a single integrated circuit provides most of the functions of FCPD 101 and telephone 102[; t]hese functions include, for example, CPU 401, memory 404, and telecom functions 413[; a]s functions from both FCPD 101 and telephone 102 arc provided on the same chip, interface port 402 and connection line 407 arc not required" par. [0049] and "fingerprint capturing device ("FCPD") 101" par. [0019] or "fingerprint module 101" par. [0019] or "[f]CPD 101" pars. [0022]-[0024], [0026], [0038], [0040]-[0041], [0044], [0047]-[0049], [0051], [0055], [0057], [0060], [0064]); (LI: doesn't expressly and explicitly recite , and a secure element --- however BOWER: clearly discloses, teaches, and/or suggests the feature -- "sensitive data may be stored and retrieved from a secure element included in, or coupled to, the user equipment" par. [0025] or "secure element 104 may be further coupled to a sensor interface 106, which may interface one or more biometric sensors 108" par. [0029] or "secure element 104 may comprise a tamper-resistant platform (for example, a secure microcontroller including memory) that can securely host applications, store sensitive data, keys, andor the like[; f]or example, apparatus 100 may include secure element 104, which may take the form of a so-called secure smart card (for example, EMV smart card and the like)" par. [0030] or "secure element" pars. [0008]-[0009], [0012], [0021], [0031], [0033]-[0036], [0040], [0042], [0044]-[0047], [0052], [0060], [0062], [0065], [0101] where "subject matter disclosed herein may be used to provide authentication of transactions on for example credit cards, debit cards, including chip based technology such as so-called smart cards[; w]hen this is the case, application unit 406 may be implemented as disclosed herein or may be a tailored application unit[; h]owever, in this example use case, the sensor may be provided by a third party, such as a shop or merchant, and the obtained biometric data may be sent to the chip 100 (which may be on the credit card and inserted into an appropriate card slotreader or connecting unit)[; u]pon receiving the sensor data (which may comprise OCT data although other types of biometric data may be used as well) and a desired transaction" par. [0064]), [See Remarks after Claim 4 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (LI: discloses "protect against unauthorized use of wireless communications" par. [0008] or "vehicle protection mechanism" par. [0065]) 
• 10 ¶ 2 • wherein the signal checking module is for providing a signal checking parameter derived from an output signal sent from the biometric sensor to the processing unit, the signal checking parameter being determined as a function of the output signal with the same function being used each time the processing unit receives an output signal from the biometric sensor; and Reference (LI: discloses "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)[; a]fter the encrypted challenge has been sent to phone 102 and a token has been generated from the user's fingerprint[; f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315" par. [0038] and "token format may be an inter-minutiae distance-vector-derived format such as one of the formats commonly employed in the art" par. [0010] or "a loss of a few features of the minutiae set from the token will still leave sufficient uncorruptcd features to allow unique matching against another token derived from the same finger" par. [0025] or "many fingerprint matching schemes involve the generation of inter-minutiac-based keys (i.e., distance vectors, etc.) that while being generally similar, will vary between multiple impressions of the same finger[; v]arious inter-minutiae distance-vector-derived formats arc known in the art[; m]any of these (as well as variations on them) may be suitable for generating keys in accordance with this invention[; s]uch keys may, of course, also serve as tokens such as CK 202 in this invention" par. [0030]) 
• 10 ¶ 3 • wherein access to the one or more protected features of the secure element of the device is enabled in response to identification of an authorised user via biometric data supplied through the biometric sensor to the processing unit; and Reference (LI: discloses "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified (rather than simply the caller's phone number) to the call control entity or the recipient for call screening or other authentication purposes[; i]ndeed, both the caller-ID and the terminal-ID can be jointly authenticated for an even higher level of security in phone networks" par. [0062] or "to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[i]f all tests are passed, access to the automobile is permitted" par. [0066] and "using personal biometric information, like fingerprints" par. [0035] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image" par. [0019] or "[f]CPD 101 is integrated directly within the casing of a conventional wireless telephone or other communication source[; t]he only distinction being the presence of a fingerprint capture window on the side of the telephone and accessing imager 417[;] a single integrated circuit provides most of the functions of FCPD 101 and telephone 102[; t]hese functions include, for example, CPU 401, memory 404, and telecom functions 413[; a]s functions from both FCPD 101 and telephone 102 arc provided on the same chip, interface port 402 and connection line 407 arc not required" par. [0049]) 
• 10 ¶ 4 • wherein the portable biometric authorised device is arranged such that the biometric data used for identifying users is not transmitted off the device, See Prior Comment(s) at Claim 1 Par. 5; 
• 10 ¶ 5 • the method comprising: Reference (LI: discloses "the method involves a further security feature to avoid use of a stolen fingerprint token" par. [0011]) 
• 10 ¶ 6 • storing, on the portable biometric authorised device, a number of past signal checking parameters based on output signals received from users identified as authorised users; Reference (LI: doesn't expressly and explicitly recite storing --- however ZWART: clearly discloses, teaches, and/or suggests the feature -- "compare the acquired biometric data with biometric data stored at the device" par. [0104] or "comparing the acquired biometric data with biometric data stored at the device" par. [0113] or "biometric data stored on the device (1) may be changed over time, however[; f]or example, fingerprints alter over time[; t]herefore, the device (1) may be configured to change the biometric data stored for the user, which may be considered a learning process[; t]his change would normally only take place once the biometric data for the user has been confirmed by comparing it with the already stored data[; t]he change may not necessarily be a replacement of the data, but could be the addition of biometric data to that stored or substitution of only part of the stored biometric data" par. [0145] where "one item of biometric data is acquired and this is compared with one or more than one item of stored biometric data[; h]owever, embodiments may be considered in which more than one item of biometric data (for example multiple fingerprints, or two or more different types of biometric data, such as at least one fingerprint and at least one iris scan) may be acquired[; t]he comparison of the acquired biometric data with the stored biometric data may then be based on a correlation between the multiple different items of acquired biometric data" par. [0146]), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (LI: discloses "the database may store up to a pre-specified number of tokens sent by user from wireless telephone 102[; i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] and "[m]CKD 107 includes a column 204 for storing recently received tokens from FCPD 101" par. [0026] or "previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066]) 
• 10 ¶ 7 • when a new output signal is received, using the signal checking module to determine a new signal checking parameter and then comparing, on the portable biometric authorised device, the new signal checking parameter to the stored signal checking parameters that are stored on the portable biometric authorised device; and Reference (LI: discloses "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)" par. [0038] and "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)[; a]fter the encrypted challenge has been sent to phone 102 and a token has been generated from the user's fingerprint[; f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315" par. [0038] and "it is exceedingly rare that any two finger imprints from a given user will be identical[; r]ecognizing this, the method may require the following: (a) determining whether the source fingerprint data is identical to one or more instances of sample fingerprint data previously received; and (b) if the source and any one of the instances of the sample fingerprint data are identical, preventing the call from being completed" par. [0011] or "[i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066]) 
• 10 ¶ 8 • not enabling access to the one or more protected features of the secure element if the comparison on the portable biometric authorised device finds that a new signal checking parameter is identical to one of the stored signal checking parameters that are stored on the portable biometric authorised device. Reference (LI: discloses "it is exceedingly rare that any two finger imprints from a given user will be identical[; r]ecognizing this, the method may require the following: (a) determining whether the source fingerprint data is identical to one or more instances of sample fingerprint data previously received; and (b) if the source and any one of the instances of the sample fingerprint data are identical, preventing the call from being completed" par. [0011] or "[i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066] and "[a]nytime that a received token exactly matches one of the tokens stored in column 204, the call may be blocked" par. [0026] or "[i]f it is found that the most recently received token exactly matches one of the tokens stored in columns 202 and 204 of database 107, the call is blocked at step 315" par. [0041]) 
    
        
            
                                
            
        
    


Response to Arguments
Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted June 22-23, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 11, 2022 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection which were necessitated by Applicant's Amendment. Further to the April 11, 2022 Non-Final Correspondence, the new grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"[] The Applicant respectfully submits that the amendments made herein overcome the rejections. 
'[] Although in the system of Li an initial comparison is performed on the "portable device", there is no "comparison on the portable biometric device" that determines whether "the new signal checking parameter is identical to one of the stored signal checking parameters". This type of check is performed at the central authentication system of Li and involves new fingerprint data that has been obtained at the portable device being sent to the central authentication system and compared at the central authentication system (i.e., not on the device) with fingerprint data that is stored at the central authentication system (i.e., not on the device). The central authentication system uses the results of this comparison to determine whether to allow or block the call initiated from the device (in the example where the device is a mobile phone). The results of this comparison performed at the central authentication system are not relayed back to the device or used by the device in any way. Hence, the portable biometric authorized device of Li is not configured such that access to the one or more protected features of the portable biometric authorized device is not permitted if the comparison on the portable biometric device finds that the new signal checking parameter is identical to one of the stored signal checking parameters that are stored on the portable biometric authorized device. 
"[] Li describes a distributed system where biometric data obtained at a portable device has to be sent from the portable device to the central authentication system in order to complete authentication. On the other hand, with the device described in the present application all of the authentication steps occur on the same device with none of the biometric data needing to be transmitted off the device to a central authentication system or otherwise. 
"[T]he system of Li requires biometric data to be passed between distinct components of the system (i.e., between a portable device and a central authentication system). In fact, in Li the transmission of biometric data off the mobile device to the central authentication system appears to be necessary for the system to function. This is because in Li the central authentication system is used to provide the final determination as to whether or not a call should be authorized and, if so, allows the call to be passed through a switching centre. It is therefore necessary for the central authentication system to perform a 'final check' to determine if the provided biometric data is a suitable match. That is, the need for a final check at the central authentication system appears to be an inherent and necessary feature of the types of systems described in Li, which use a central authentication system to provide final authorization for an action. Hence, it cannot be obvious to the skilled person to modify a system such as the one described in Li so that authentication occurs entirely on the portable device, without data being passed off the device to the central authentication system so that a final check can be performed centrally. 
'One of the final checks performed at the central authentication system is a step in which the biometric data from the mobile device is compared to the centrally stored data to determine if there is an exact or identical match. In the system of Li it is important that this "exact match check" is performed at the central authentication system, rather than at the mobile device, because before the system can approve an action it needs to be sure that the data that has been transmitted is 'true' biometric data obtained via the fingerprint sensor on the mobile device for the purposes of authenticating the action, and not biometric data that has been fraudulently obtained and inserted into the authorization path. The same reasoning applies equally to the embodiment of Li concerned with access to a vehicle because the vehicle (i.e., the central authentication system) is the entity which must provide the 'final check' before unlocking to allow the user access. 
"[N]ot only does Li not disclose a system where biometric data is not transmitted off a portable biometric device, it teaches a system where it is necessary for biometric data obtained at a portable device to be transmitted off the device and to a central authentication system in order for the central authentication system to perform a final check before it permits access to a secure function (e.g., authenticating a call, unlocking a vehicle, etc.). [] 
"[] The Applicant respectfully traverses the rejections for the reasons described above. " 
(REMARKS [as abridged], pp. 7-10). 
Respectively nonetheless, the above-quoted arguments submitted June 22-23, 2022 at REMARKS pp. 7-10 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Furthermore, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which were necessitated by Applicant's amendment submitted June 22-23, 2022. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. In response to the above-quoted written description offered erroneously in the applicant's own words of one or more relied upon references, the Office notes that Applicant's arguments substantially and/or materially mischaracterize what one or more relied upon references teach and/or fairly suggest. In response to applicant's argument that the Office cites art that teaches away from the claimed invention, it has been held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Regarding the teaching away argument: in proper prior art analysis as applied here, the Applicant's claims were read upon the prior art, rather than vice versa as improperly argued by the Applicant. Thus, the Applicant's arguments purport to improperly read or impose the inventive requirements of the cited prior art upon the Applicant's claims and/or preferred embodiment. The features of the prior art to which the Applicant refers are not properly imposed upon the Applicant's claims, nor do those features teach away the Applicant's alleged invention, but rather teach something that might merely be different. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. In proper prior art analysis as was applied here, the Office read the Applicant's claims upon the prior art, rather than vice versa as improperly argued by the Applicant. Thus, the Applicant's arguments purport to improperly read or impose the inventive requirements of the cited prior art upon the Applicant's claims and/or preferred embodiment. The features of the prior art to which the Applicant refers are not properly imposed upon the Applicant's claims. Moreover, the cited sections of the prior art disclose material that falls within the scope of the Applicant's claims, and therefore the cited prior art meets the claims. In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20020059523 A1 by Bacchiaz, John David et al. discloses Biometric key.
USPGPub No. US 20120079273 A1 by Bacchiaz; John David et al. discloses Biometric Key.
USPAT No. US 5995630 A to Borza; Michael Andrew discloses Biometric input with encryption.
USPAT No. US 6084977 A to Borza; Stephen J. discloses Method of protecting a computer system from record-playback breaches of security.
USPAT No. US 6721891 B1 to Borza; Stephen J. discloses Method of distributing piracy protected computer software.
USPGPub No. US 20110109431 A1 by Bragagnini; Andrea et al. discloses METHOD AND SYSTEM FOR COMMUNICATING ACCESS AUTHORIZATION REQUESTS BASED ON USER PERSONAL IDENTIFICATION AS WELL AS METHOD AND SYSTEM FOR DETERMINING ACCESS AUTHORIZATIONS.
USPGPub No. US 20100253470 A1 by Burke; Christopher John discloses Transmitter For Transmitting A Secure Access Signal.
USPGPub No. US 20100296708 A1 by Burke; Christopher John discloses CARD DEVICE SECURITY USING BIOMETRICS.
USPGPub No. US 20080229400 A1 by Burke; John Christopher discloses Remote Entry System.
USPGPub No. US 20130169541 A1 by Cabos; Ralf et al. discloses AERONAUTICAL INPUT/OUTPUT DEVICE WITH BIOMETRIC IDENTIFICATION MEANS.
USPGPub No. US 20120296476 A1 by Cale; Richard John et al. discloses ENVIRONMENTAL CONTROL METHOD AND SYSTEM.
USPGPub No. US 20160335426 A1 by CHERRY; PETER et al. discloses PERSONAL IDENTIFICATION SYSTEM AND METHOD.
USPGPub No. US 20150206148 A1 by Cherry; Peter et al. discloses SYSTEM AND METHOD FOR FRAUD PREVENTION.
USPGPub No. US 20170132888 A1 by Conlon; Daniel James et al. discloses INTRUDER DETECTION DEVICES, METHODS AND SYSTEMS.
USPGPub No. US 20150350908 A1 by Daniels; Lewis discloses Access Device and System for an Electronic Device.
USPGPub No. US 20050012592 A1 by Debelleix, Olivier discloses Device and method of recognising at least one individual, the corresponding access control device and system and applications thereof.
USPGPub No. US 20110113664 A1 by Delgado Acarreta; Raul discloses AUTHENTIFICATION AND AUTHORIZATION DEVICE.
USPGPub No. US 20040162987 A1 by Doyle, Ronald P. et al. discloses Method, system and program product for auditing electronic transactions based on biometric readings.
USPGPub No. US 20020024419 A1 by Dunn, Christopher S. discloses Method of detecting authorised biometric information sensor.
USPAT No. US RE41198 E to Dunn; Christopher S. discloses Method of detecting authorised biometric information sensor.
USPGPub No. US 20110040574 A1 by Fung; Ho Chung Nicholas et al. discloses Health Monitoring System with Biometric Identification.
USPGPub No. US 20010014167 A1 by GIFFORD, MAURICE M et al. discloses SECURITY CHECK PROVISION.
USPGPub No. US 20100171589 A1 by Haberli; Andreas discloses ACCESS CONTROL SYSTEM, AND CLOSING MECHANISM.
USPGPub No. US 20100052853 A1 by Hilton; David Gareth discloses CONTROLLING AN ELECTRONIC DEVICE BY WAY OF A CONTROL DEVICE.
USPGPub No. US 20050055560 A1 by Kendon, Michael discloses Portable storage device for storing and accessing personal data.
USPGPub No. US 20040203594 A1 by Kotzin, Michael et al. discloses Method and apparatus for signature validation.
USPGPub No. US 20030195935 A1 by Leeper, Kim discloses System and method for authenticating electronic documents.
USPAT No. US 6219793 B1 to Li; Yang et al. discloses Method of using fingerprints to authenticate wireless communications.
USPGPub No. US 20040139332 A1 by Lim, Boon Lum discloses Portable biodata protected data storage unit.
USPGPub No. US 20180349647 A1 by MORGNER; Frank et al. discloses ID TOKEN HAVING A PROTECTED MICROCONTROLLER.
USPGPub No. US 20050151620 A1 by Neumann, Michael discloses Household appliance with a biometric person-identifying device.
USPGPub No. US 20030066882 A1 by Ross, William Leslie discloses Identification system.
USPGPub No. US 20160050213 A1 by Storr; James Robert discloses SYSTEM, METHOD, COMPUTER PROGRAM AND DATA SIGNAL FOR THE PROVISION OF A PROFILE OF IDENTIFICATION.
USPGPub No. US 20150336270 A1 by STORR; James Robert discloses SYSTEM, METHOD, COMPUTER PROGRAM AND DATA SIGNAL FOR THE REGISTRATION, MONITORING AND CONTROL OF MACHINES AND DEVICES.
USPAT No. US 6035403 A to Subbiah; Subramanian et al. discloses Biometric based method for software distribution.
USPGPub No. US 20040151353 A1 by Topping, Catherine discloses Identification system.
USPGPub No. US 20050111709 A1 by Topping, Catherine discloses Identification system.
USPGPub No. US 20040021636 A1 by Venn, Stuart Bruce et al. discloses Computer-type peripherals.
USPGPub No. US 20030154382 A1 by Vicard, Dominique discloses User authentication method and system.
USPGPub No. US 20170228525 A1 by WAJS; Andrew Augustine et al. discloses ACCESSING A SECURED SOFTWARE APPLICATION.
USPGPub No. US 20170091595 A1 by WANG; Fei et al. discloses METHOD, APPARATUS AND SYSTEM FOR BIOMETRIC IDENTIFICATION.
USPGPub No. US 20020016913 A1 by Wheeler, Lynn Henry et al. discloses Modifying message data and generating random number digital signature within computer chip.
USPGPub No. US 20190034911 A1 by WILSON; Robert discloses BIOMETRIC READER IN CARD.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        08/09/2022

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696